 B. J. HEATING, INC.B. J. Heating & Air Conditioning, Inc. and SheetMetal Workers' Union, Local No. 162, SheetMetal Workers' International Association,AFL-CIO. Case 20-CA-16621(E)26 January 1984SUPPLEMENTAL DECISION ANDORDER REMANDING PROCEEDING TOADMINISTRATIVE LAW JUDGEBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 11 January 1983 Administrative Law JudgeRussell L. Stevens issued the attached supplementaldecision. The Applicant filed exceptions and a sup-porting brief, and the General Counsel filed an an-swering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,landconclusions only to the extent consistent herewith.B. J. Heating & Air Conditioning filed an appli-cation for an award of attorneys' fees and expensesunder 5 U.S.C. § 504 of the Equal Access of Jus-tice Act (EAJA), 94 Stat. 2325 (1980). The judgedismissed B. J. Heating's application as untimelybecause it was allegedly not filed with the Boardwithin the jurisdictionally prescribed 30-day timeperiod under 5 U.S.C. § 504(a)(2) of the EAJA.The Applicant observes that the 30th day fell onSunday, 10 October 1982. The following Mondaywas a legal holiday, and the application was filedon 12 October, the first business day following ex-piration of the 30-day filing period. The Applicantargues that under these circumstances the applica-tion was timely filed. We find merit in the Appli-cant's position.We reiterate our earlier holding that, because theEAJA is a waiver of sovereign immunity, the 30-day filing period is a jurisdictional prerequisite thatthe Board cannot legally extend.2The issue, how-ever, is whether the 30-day period included Tues-day, 12 October, or ended for all practical purposeson Friday, 8 October, 28 days after the entry of theBoard's final order. Considerations of fairness,well-settled rules of statutory construction, andlong-honored time computation rules combine toI The Applicant has excepted to the judge's finding regarding the dateon which the regional director withdrew the complaint. Though the re-gional director inadvertently failed to date the letter he issued withdraw-ing the complaint, we are satisfied, for reasons set forth by the judge, thatthe entry date was 10 September 1982.2 Monark Boat Co., 262 NLRB 994 (1982), affd. 708 F.2d 1322 (8th Cir.1983).dictate exclusion of the final Saturday, Sunday, orholiday when calculating the 30-day period. Thatthe final day fell on Sunday and the followingMonday was a Federal holiday was merely amatter of accident-surely not a sufficient basis todeprive the Applicant of its right to apply for reim-bursement of attorney's fees.Furthermore, Rule 6(e) of the Federal Rules andCivil Procedure, provides in relevant part that:[I]n computing any period of time prescribedor allowed by these rules ...or by any appli-cable statute, the day of the act, event, or de-fault from which the designated period of timebegins to run shall not be included. The lastday of the period so computed shall be includ-ed, unless it is a Saturday, a Sunday, or a legalholiday, in which event runs until the end ofthe next day which is not a Saturday, aSunday, or a legal holiday.Since this rule had the concurrence of Congress,and since no contrary policy is expressed in thestatute governing this application, we think that itis reasonable to assume that Congress had thesetime computation principles in mind when it legis-lated and we construe the statute accordingly.Indeed, the Board's own Rules and Regulationsprovided for time computation in a manner similarto that set forth in Rule 6(a).3It is important tobear in mind that these rules relate to matters ofprocedure only and do not diminish, modify, or en-large the substantive rights of Applicant. Applica-tion of the Board's rules, therefore, does not extendthe time within which an application must be filed.We are merely defining what happens when the30th day falls on a Saturday, Sunday, or legal holi-day. As the instant application was filed on the firstbusiness day following the Sunday expiration date,the filing was timely.ORDERThe National Labor Relations Board orders thatthis proceeding be remanded to AdministrativeLaw Judge Russell L. Stevens for such furtheraction as is required in light of our decision toaccept as timely filed the application of B. J. Heat-ing & Air Conditioning, Inc. for attorney's fees andexpenses, including the issuance of a decision onthe merits of the application.I See Board's Rules and Regulations, Sec. 102.114.268 NLRB No. 98643 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSUPPLEMENTAL DECISIONSTATEMENT OF THE CASERUSSELL L. STEVENS, Administrative law Judge: Thecomplaint in Case 20-CA-16621, which issued on Janu-ary 29, 1982,1 alleged that B. J. Heating & Air Condi-tioning, Inc. (B.J.) had violated Section 8(a)(1) and (5) ofthe National Labor Relations Act (Act). The hearing inCase 20-CA-16621 was opened on August 31, 1982, inconsolidation with two other cases, 20-CA-16449 and20-CA-16451. At the hearing, after preliminary matterswere attended to but prior to the taking of any testimo-ny, counsel for the General Counsel moved to severCase 20-CA-16621 from the other two cases. The Gen-eral Counsel's motion was granted by the AdministrativeLaw Judge over objection of B.J.'s counsel. On Septem-ber 1, B.J.'s counsel requested from the National LaborRelations Board (NLRB or Board) permission to appealthe judge's order granting the General Counsel's motionto sever Case 20-CA-16621. On a date that is in dispute(discussed infra), the Regional Director for Region 20 ofthe National Labor Relations Board notified B.J.'s coun-sel of his decision to withdraw the complaint in Case 20-CA-16621. On September 17 the Board denied the re-quest of B.J.'s counsel for permission to appeal thejudge's order of severance given on August 31. By docu-ment dated October 7, received by the Board October12,2 B.J.'s counsel applied for an award of fees and ex-penses under the Equal Access to Justice Act (EAJA).By order dated October 18, NLRB referred the applica-tion of B.J.'s counsel to me for appropriate action. OnNovember 10, counsel for the General Copunsel issuedand filed a motion to dismiss the application of B.J.'scounsel, together with a supporting memorandum. OnNovember 29 B.J.'s counsel issued and filed the appli-cant's response to the General Counsel's motion to dis-miss. By letter dated November 24, filed November 26,counsel for the General Counsel advised me, with copiesof B.J.'s counsel and other addressees, of a recent casedeemed applicable to these proceedings.IssuesThe General Counsel's motion to dismiss sets forthnine issues, all but one of which refer to procedural alle-gations of the application which the General Counselcontends are deficient or cover nonallowable fees andexpenses. Substantially, the General Counsel contendsthat the application was not timely filed.B.J.'s response contends that the application wastimely filed and is adequate basis for an award.I. Timeliness of filingThis issue results from the fact that the application wasfiled on Tuesday, October 12, following Saturday andSunday, October 9 and 10, and the Monday holiday ofOctober 11.I All dates hereinafter are within 1982, unless otherwise stated.This date of filing, October 12, is acknowledged by B.J.'s counsel.The initial problem is the fact that the Regional Direc-tor's notification of withdrawal of the complaints doesnot carry a typed date. Counsel for the General Coun-sel's memorandum in support of the motion to dismisshas appended to it as Exhibit 1, a copy of the RegionalDirector's letter of withdrawal. That letter shows a datestamp of "Sep. 10 1982." B.J.'s response to the GeneralCounsel's motion memorandum has an Exhibit A, whichalso is a copy of the Regional Director's withdrawalletter. Exhibit A has a date stamp also, but it reads "Re-cieved Sep 13 1982." In his affidavit supporting ExhibitA, Ronald Brown, a law clerk in the office of B.J.'scounsel, stated, inter alia, that he received the letter onor about September 15. Brown does not state fromwhom he received the letter, but he states that on orabout September 15 he was advised by Robert Johnson,president of B.J., and Leana Keeling, bookkeeper and anowner of River City Mechanical,4that the two of themhad received undated copies of the letter.The record is skimpy on this point, but the inference isstrong, and it is found, that the Regional Director with-drew the complaint on September 10. It is the withdraw-al date that controls the issue; the date B.J. received thenotice of withdrawal is not controlling.5September 10was on a Friday; September 13 was on a Monday.Brown's affidavit leaves unanswered the question offrom whom the withdrawal notice was received, but it isapparent that the date of September 13 was the date thenotice was marked received, and not the date of theletter itself. B.J.'s counsel argues that the date of Septem-ber 10 could have been placed on the General Counsel'sexhibit in a manner that, inadvertently or intentionally,resulted in a self-serving document, but that argumentapplies equally well to the letter stamped as receivedSeptember 13. In view of the facts that September 10was on a Friday, and that the letter of withdrawal was inB.J.'s hands the following Monday, the conclusion is log-ical that the letter of withdrawal was written and mailedon Friday, as contended by counsel for the GeneralCounsel. It is most unlikely that the Regional Directorcould have written a letter and had it delivered by mailon the same day to addresses in at least two, and possi-bly three, separate places.The second question on this issue is whether or not the30-day provision of the Board's rule, Section 102.148(a)was complied with. That section provides, inter alia, thatapplications under EAJA may be filed6". ..in no cases The fact that withdrawal of the complaint is a "final order" withinthe meaning of Sec. 102.48 of the Board's Rules and Regulations is not indispute.4 River City Mechanical is a respondent in the aforesaid Cases 20-CA-16449 and 20-CA-16451.a See Monark Boat Co., 262 NLRB 994, 995 (1982), wherein the Boardstated, inter alia, "Thus, here, since it is the entry of the Board's finalorder that marks the beginning of the filing period, rather than service ofnotice of final judgment, Section 102.114(a) [note: of the Board's rules,relating to time periods 'after service'] is immaterial."I The date of the application and the date of mailing are irrelevant, sofar as filing is concerned. The relevant date is the one on which the ap-plication physically is received by the Board. The Board's Rules, Sec.102.148(1). See Monark Boat Co., supra.644 B. J. HEATING, INC.later than 30 days after the entry of the Board order...." In this case, the application was filed with theBoard on October 12, which is the 32nd calendar dayafter September 10. There is no case precedent exactlyon point, but there is considerable guidance in Board de-cisions. In Monark Boat Co., supra, the application hadbeen filed on the 31st day after the entry of the Board'sfinal order. The Board briefly reviewed the legislativehistory of EAJA, inter alia, and concluded "the abovecompels us to conclude that the 30-day period is a juris-dictional prerequisite which we cannot legally extend."The Board also stated "As Congress by this statute relin-quished the Government's immunity from suit, we mustconstrue it strictly," citing U.S. v. Sherwood, 312 U.S.584, 586, 590-591 (1941). In its footnote 5 in the Monarkdecision, the Board stated:Respondent cites several cases which stand for theproposition that, when a filing period expires onSunday, filing on the following Monday is timely.We are unprepared to analogize those cases to theinstant situation, where the Respodent failed to fileits application by a Tuesday. Reliance on Zipes v.Trans World Airlines, 50 LW 4238 (U.S. 1982), isalso misplaced. Zipes did not involve statutes waiv-ing sovereign [immunity].After deciding Monark, the Board was presented withLord Jim's,7wherein the application under EAJA wasmailed 3 days before the due date, and was untimelyfiled because of postal delays. The Board affirmed thedecision of Administrative Law Judge Pollack, whostated, inter alia, "under the Monark Boat Company ra-tionale the Board and its administrative law judge arewithout jurisdiction to consider an application which isnot filed within the specified statutory jurisdictional timeperiod." In affirming Administrative Law Judge Pollack,the Board, 264 NLRB 1098 fn. 1, stated, inter alia:...our calculations show that the 30th day afterentry of the Board's decision was on Sunday, Feb-ruary 21. Since Respondent did not file its applica-tion with the Board in Washington until February24, we need not decide whether, because the 30thday fell on a Sunday, a filing on the followingMonday would have been timely, even had it beenproperly made in Washington. See Monark Boat,supra, fn. 5.Since the statute limits timely filing to 30 days, andsince the Board has determined that the 30-day provisionmust be strictly construed, and applies even though thefiling is on the 31st day (Monark), or is delayed by maildelivery (Lord Jim's), the only question is whether or notthe Board may extend a 30-day period falling on aSunday. If there is such authority for the Board toextend the period, it must be implied, for it is not ex-pressed in the EAJA statute, or rules relating thereto.7 264 NLRB 1098 (1982).The Board has stated that it cannot extend the jurisdic-tional prerequisite of a 30-day filing,8 and that view is inaccordance with the view of the U.S. Supreme Court,which stated, inter alia, in Soriano v. U.S., 352 U.S. 270(1975), "And this Court has long decided that limitationsand conditions upon which the Government consents tobe sued be strictly observed and exceptions thereto arenot to be implied ..."I Had Congress meant to extendthe 30-day period if it fell on a Sunday, it must be pre-sumed that it would have said so. Such expressions arenot unusual or impractical. B.J.'s counsel relies on Rule6(a) of the Federal Rules of Civil Procedure and Section102.114 of the Board's rules, and cites several cases de-cided under those rules, wherein filing dates falling onSunday were extended. However, the situation relativeto those rules is quite different from that involved herein.Rule 6(a) specifically excludes from time computationsdays expiring1°on a Sunday or a holiday, and further,that rule gives courts broad authority to extend timesotherwise specifically limited. Still further, Rule 6(a) hasthe express concurrence of Congress. In similar manner,the Board's rule, Section 102.114, expressly provides fora 1-day extension of time if the last day of a period fallson a Sunday or a holiday. There is no statute or rule in-volved in this case which: (a) gives the Board authorityto extend the 30-day filing period, or (b) expressly pro-vides that the 30-day period may be extended under cer-tain circumstances.As pointed out by counsel for the General Counsel,the choice of words used in Section 504(a)(2) of theEAJA (filing of an application must be "within thirtydays" of entry of the Board's final order) and in Section102.148(a) of the Board's rules (filing must be "in no caselater than" 30 days after entry of order) make it clearthat the 30-day provision sets the outside limit for filing.There is no basis for implying that Congress intended toprovide possible relief when the filing date was cut soclose that it was missed only because Sunday or a holi-day was the 30th day.It is found that the filing of the FAJA application in-volved herein was not timely, and is subject to dismissalfor that reason.2. Objections to the applicationThe General Counsel raised issues relating to the Ap-plicant's net worth statement; claim for allegedly nonre-lated work; allegedly excessive hourly work rate; workallegedly performed prior to the effective date of EAJA;allegedly improper claim for fees and expenses predatingissuance of the complaint and for preparation of theEAJA application; alleged failure to state particulars re-lating to the claim; and the General Counsel's justifica-tion in issuing the complaint.8 Haynes-Trane Service Agency, 265 NLRB 958 (1982); Columbia Mfg.Corp., 265 NLRB 109 (1982).9 See also Wallis v U.S., Ct. Cl. No. 453-79C.10 With some exceptions described in the rule.645 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn view of the findings and conclusions discussedabove and the Board's position that it has no jurisdictionover an application not timely filed, no findings or con-clusions are made relative to the various procedural de-fects alleged by the General Counsel. "[Recommended Order for dismissal omitted from pub-lication.]" Haynes-Trane Service Agency, supra Columbia Mfg. Corp., supra.646